J-S35010-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

JOSHUA BURNS

                            Appellant                   No. 1421 WDA 2016


                Appeal from the PCRA Order September 6, 2016
               In the Court of Common Pleas of Cambria County
              Criminal Division at No(s): CP-11-CR-0002024-2015


BEFORE: LAZARUS, J., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                             FILED AUGUST 11, 2017

        Joshua Burns appeals from the order, entered in the Court of Common

Pleas of Cambria County, dismissing his petition filed pursuant to the Post

Conviction Relief Act (“PCRA”).1           We affirm based on the well-reasoned

opinion of the Honorable Norman A. Krumenacker, III, P.J.

        We adopt the facts set forth by the PCRA court’s Pa.R.A.P. 1925(b)

opinion.     On January 25, 2016, Burns pleaded guilty to Possession,

Manufacture, Delivery, and Possession With and Intent to Distribute

(heroin),2 after which the trial court sentenced him to 14 to 72 months’

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
2
    35 P.S. § 780-113(a)(30).
J-S35010-17



imprisonment in a state correctional facility.   Burns filed a pro se timely

post-trial motion for reconsideration of sentence; however, this motion was

never ruled on, as it was never presented to the trial court.      On April 7,

2016, Burns filed a timely PCRA petition. Following a hearing held on August

1, 2016, the court dismissed the petition in an order and opinion dated

September 6, 2016. The instant timely appeal follows, in which Burns raises

the following issue:

      Was trial counsel ineffective in supplying incorrect information as
      to the recommended sentencing guidelines Burns would be
      receiving if he entered a plea and/or in failing to file a
      meritorious post-sentence motion to correct the mistake?

Brief of Appellant, at 4.

      In reviewing an order denying PCRA relief, our standard of review is

“whether the determination of the PCRA court is supported by the evidence

of record and is free of legal error.   The PCRA court’s findings will not be

disturbed unless there is no support for the findings in the certified record.”

Commonwealth v. Johnston, 42 A.3d 1120, 1126 (Pa. Super. 2012)

(internal citation omitted).

      The governing legal standard of review of ineffective assistance of

counsel claims is well settled:

      [C]ounsel is presumed effective, and to rebut that presumption,
      the PCRA petitioner  must      demonstrate     that    counsel's
      performance was deficient and that such deficiency prejudiced




                                     -2-
J-S35010-17


       him. This Court has described the Strickland 3 standard as
       tripartite by dividing the performance element into two distinct
       components. Accordingly, to prove counsel ineffective, the
       petitioner must demonstrate that (1) the underlying legal issue
       has arguable merit; (2) counsel's actions lacked an objective
       reasonable basis; and (3) the petitioner was prejudiced by
       counsel's act or omission. A claim of ineffectiveness will be
       denied if the petitioner's evidence fails to satisfy any one of
       these prongs.       Furthermore, “[i]n accord with these well-
       established criteria for review, [an appellant] must set forth and
       individually     discuss     substantively    each    prong     of
       the Pierce test.” (citations omitted).

Commonwealth v. Roane, 142 A.3d 79, 88 (Pa. Super. 2016) (internal

citations omitted).

       The PCRA correctly determined that (1) Burns entered a knowing and

voluntary guilty plea, (2) Burns’ trial counsel, Maribeth Schaffer, Esquire, did

not provide him incorrect information as to the sentencing guidelines, and

(3) Attorney Schaffer was not ineffective for failing to file a post-sentence

motion for sentence modification.              Roane, supra.      Accordingly, Judge

Krumenacker       properly     dismissed       Burns’   PCRA   petition   pursuant   to

Pa.R.Crim.P. 907.

       After reviewing the parties’ briefs, the record, and the relevant case

law,    we    conclude    that    Judge    Krumenacker’s       well-reasoned   opinion

thoroughly and properly disposes of the question of ineffective assistance of

counsel.     Accordingly, we affirm on the basis of the PCRA Court’s opinion,

which counsel should attach in the event of further proceedings.

____________________________________________


3
    Strickland v. Washington, 466 U.S. 668 (1984).



                                           -3-
J-S35010-17



     Order Affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/11/2017




                          -4-
Circulated 07/20/2017 01:43 PM